
	
		II
		110th CONGRESS
		1st Session
		S. 1404
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2007
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for Congressional authority with respect to
		  certain acquisitions, mergers, and takeovers under the Defense Production Act
		  of 1950.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foreign Investment Security Act of
			 2007.
		2.Congressional
			 Authority Under Defense Production ActSection 721 of the Defense Production Act of
			 1950 (50 U.S.C. App. 2170) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 30 and inserting 60; and
				(B)by adding at the
			 end the following: The findings and recommendations of any such
			 investigation shall be sent immediately to the President and to the Committee
			 on Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives for review.;
				(2)in subsection
			 (b)—
				(A)by inserting
			 before the first period , or in such instance at the request of the
			 chairman and ranking member of the Committee on Banking, Housing, and Urban
			 Affairs of the Senate or the Committee on Financial Services of the House of
			 Representatives;
				(B)in paragraph (2),
			 by inserting before the period , and the findings and recommendations of
			 such investigation shall be sent immediately to the President and to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives for
			 review; and
				(C)by striking
			 30 and inserting 60;
				(3)in subsection
			 (f)—
				(A)by striking
			 designee may and inserting designee shall;
				(B)in paragraph (4),
			 by striking and at the end;
				(C)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(D)by adding at the
			 end the following:
					
						(6)the long-term
				projections of United States requirements for sources of energy and other
				critical resources and materials and for economic
				security.
						;
				(4)in subsection
			 (g)—
				(A)by striking
			 The President and inserting the following:
					
						(1)In
				generalThe President
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)Quarterly
				submissionsThe Secretary of the Treasury shall transmit to the
				Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives, on a quarterly
				basis, a detailed summary and analysis of each merger, acquisition, or takeover
				that is being reviewed, was reviewed during the preceding 90-day period, or is
				likely to be reviewed in the coming quarter by the President or the President's
				designee under subsection (a) or (b). Each such summary and analysis shall be
				submitted in unclassified form, with classified annexes as the Secretary
				determines are required to protect company proprietary information and other
				sensitive information. Each such summary and analysis shall include an appendix
				detailing dissenting views.
						;
				and
				(5)by adding at the
			 end the following new subsections:
				
					(l)Congressional
				authority
						(1)In
				generalIf the President does not suspend or prohibit an
				acquisition, merger, or takeover under subsection (d), the acquisition, merger,
				or takeover may not be consummated until 10 legislative days after the
				President notifies the Congress of the decision not to suspend or prohibit. If
				a joint resolution objecting to the proposed transaction is introduced in
				either House of Congress by the chairman of one of the appropriate
				congressional committees during such 10-legislative-day period, the transaction
				may not be consummated until 30 legislative days after the date on which such
				resolution is introduced.
						(2)Disapproval
				upon passage of resolutionIf a joint resolution introduced under
				paragraph (1) is enacted into law, the transaction may not be
				consummated.
						(3)ConsiderationsThe
				Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives shall review
				any findings and recommendations submitted under subsection (a) or (b), and any
				joint resolution under paragraph (1) of this subsection shall be based on the
				factors outlined in subsection (f).
						(4)Senate
				procedureAny joint resolution under paragraph (1) shall be
				considered in the Senate in accordance with the provisions of section 601(b) of
				the International Security Assistance and Arms Export Control Act of 1976
				(Public Law 94–329, 90 Stat. 765).
						(5)House
				considerationFor the purpose of expediting the consideration and
				enactment of a joint resolution under paragraph (1), a motion to proceed to the
				consideration of any such joint resolution shall be treated as highly
				privileged in the House of Representatives.
						(m)Thorough
				reviewThe President, or the President's designee, shall ensure
				that an acquisition, merger, or takeover that is completed prior to a review or
				investigation under this section shall be fully reviewed for national security
				considerations, even in the event that a request for such review is
				withdrawn.
					.
			
